DETAILED ACTION
Applicant’s election without traverse of Group I claims 1-9 and 11-14 in the reply filed on December 9, 2020 is acknowledged.
Claim 10 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020.
The requirement is still deemed proper and is therefore made FINAL.
This application contains claim 10 drawn to an invention nonelected with traverse in the reply filed on March 6, 2012.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-9 and 11-14 are active.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 10, 2019 and April 8, 2019 are being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 9 the limitation “25 mJ/mm2” should be substituted for “25 mJ/m2”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakamoto et al. (WO 2016/175054 A).
With regard to the limitations of claims 1-9 and 11-14, Sakamoto discloses a base material and an antifogging and antifouling layer having a smooth surface on the base material, and the antifogging and antifouling layer is a cured product obtained by curing an active energy ray-curable resin composition with active energy rays; the 　active energy ray-curable resin composition contains a hydrophilic monomer having a radicallypolymerizable unsaturated group and a photopolymerization initiator, and the　radically polymerizable non-residuality in the active energy ray-curable resin composition. An antifogging antifouling laminate characterized in that the content of the hydrophilic monomer having a saturated group is 60% by mass or more and the pure water contact angle on the surface of the antifogging antifouling layer is 90° or more, wherein the active energy ray-curable resin composition further contains a water-repellent monomer having a radically polymerizable unsaturated group (claims 1-3).
Sakamoto discloses hydrophilic monomer having a radical polymerizable unsaturated group, a repellent aqueous monomer having a radical polymerizable unsaturated group, the active energy ray curable resin composition containing a photopolymerization initiator, wherein the active energy ray-curable resin composition characterized in that the pure water contact angle on the surface of the antifogging antifouling layer obtained by curing the curable resin composition by an active energy ray is 90° or more (claim 9). The hydrophilic monomer having a radically polymerizable unsaturated group is a (meth) acrylate having a polyoxyalkylene chain, and the water 
With regard to the limitations of claims 1 and 11, Sakamoto does not disclose that the active energy ray curable resin composition includes urethane (meth)acrylate in an amount of from 55% by mass through 80% by mass relative to a total amount of monomers in the active energy ray curable resin composition.
With regard to the limitations of claims 4 and 14, Sakamoto does not disclose that the active energy ray curable resin composition includes a hydrophobic monomer having a hydrophobic molecular structure in an amount of from 0.01% by mass to 5.0% by mass relative to a total amount of monomers in the active energy ray curable resin composition.
It is noted that the amounts of urethane (meth)acrylate and a hydrophobic monomer having a hydrophobic molecular structure are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 1, 6-7, and 11, Sakamoto does not disclose that the anti-fouling resin layer has a water sliding angle of less than 40°, the anti-fouling resin layer has surface energy of 25 mJ/m2 or less, the anti-fouling resin layer has Martens hardness of 200 N/mm2 or more, and a coefficient of dynamic friction of 0.40 or less..
However, in view of substantially identical between Sakamoto and instant claims, it is the Examiner’s position that Sakamoto’s anti-fouling laminate for use around water comprising: a substrate for use around water; and an anti-fouling resin layer disposed on the substrate, wherein the anti-fouling resin layer is a cured product of an active energy ray curable resin composition possesses all of the above mentioned properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ishihara et al. (JP 2013-023548 A).
With regard to the limitations of claims 1-9 and 11-14, Ishihara’548 discloses a photocurable resin composition including (A) a dimethyl silicone (meth)acrylate oligomer ("hydrophobic monomer having a hydrophobic molecular structure") obtained using at least (a) silicone polyol represented by General Formula (1) and (b) a (meth)acrylate monomer having a functional group reactive with a hydroxyl group at a terminal thereof, (B) a photopolymerizable oligomer and or (C) a photopolymerizable monomer, both of which can be copolymerized with the (A) dimethyl silicone (meth)acrylate oligomer, (D) a fluorine-containing compound ("hydrophobic monomer having a hydrophobic molecular structure"), and (E) a photopolymerization initiator, and a member or functional panel for use around water including a coating layer ("anti-fouling resin layer") obtained by curing the photocurable resin composition, and a base layer. 
Ishihara’548 further discloses the following. Water slidability of the member for use around water including a coating layer derived from a photocurable resin composition can be improved owing to a synergistic effect of high hydrophobicity obtained by lo surface energy of the (D) fluorine-containing compound and high slidability of the (A) dimethyl silicone (meth)acrylate oligomer. In view of 
	The (C) photopolymerizable monomer is preferably a (meth)acrylate monomer including one or more (meth)acryloyl oxy groups, and may be (i) a monofunctional monomer, (ii) a bifunctional monomer, or (iii) a polyfunctional monomer ("trifunctional or higher (meth)acrylate"). Examples of the (ii) polyfunctional monomer include trimethylol propane tri(meth)acrylate, ethoxylated trimethylol propane (meth)acrylate, pentaerythritol tetra(meth)acrylate, dipentaerythritol hexa(meth)acrylate, and ditrimethylol propane tetra(meth)acrylate.
	A blending amount of the (B) photopolymerizable oligomer and the (C) photopolymerizable monomer is preferably in the range of from 80:20 to 20:80, more preferably in the range of 30:70 to 70:30. When the blending amount of the (C) photopolymerizable monomer is too small, it may not be able to sufficiently secure properties, such as chemical resistance and dye resistance. When the blending amount of the photopolymerizable monomer is too large, flexibility of a coating film reduces and the coating film may become highly brittle. The (D) fluorine-containing 2 to 30 mJ/m2 in view of securing sufficient excellent slidability.
	Then, it can be assumed from the composition and surface free energy thereof that the coating layer of Ishihara has a water sliding angle of less than 40°.
	Examples of Ishihara do not clearly disclose "including urethane (meth)acrylate in an amount of from 55% by mass to 80% by mass relative to a total amount of monomers in the active energy ray curable resin composition with the proviso that the urethane (meth)acrylate excludes urethane (meth)acrylate having a structure derived from polysiloxane." However, the descriptions "A blending amount of the (B) photopolymerizable oligomer and the (C) photopolymerizable monomer is preferably in 
	Moreover, to optimize the amount of urethane (meth)acrylate is merely matter appropriately achieved by the person skilled in the art considering the descriptions of chemical resistance of urethane (meth)acrylate or discoloring due to hair color or dye resistance (paragraphs [0001], [0027], [0030], [0045] to [0047], [0049], [0053], [0058], [0062], [0071] to [0074], [0081] to [0083], [0086], Examples, etc.).
With regard to the limitations of claims 1 and 11, Ishihara’548 does not disclose that the active energy ray curable resin composition includes urethane (meth)acrylate in an amount of from 55% by mass through 80% by mass relative to a total amount of monomers in the active energy ray curable resin composition.
With regard to the limitations of claims 4 and 14, Ishihara’548 does not disclose that the active energy ray curable resin composition includes a hydrophobic monomer having a hydrophobic molecular structure in an amount of from 0.01% by mass to 5.0% by mass relative to a total amount of monomers in the active energy ray curable resin composition.
It is noted that the amounts of urethane (meth)acrylate and a hydrophobic monomer having a hydrophobic molecular structure are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 1, 6-7, and 11, Ishihara’548 does not disclose that the anti-fouling resin layer has a water sliding angle of less than 40°, the anti-fouling resin layer has surface energy of 25 mJ/m2 or less, the anti-fouling resin layer has Martens hardness of 200 N/mm2 or more, and a coefficient of dynamic friction of 0.40 or less..
However, in view of substantially identical between Ishihara’548 and instant claims, it is the Examiner’s position that Ishihara’548’s anti-fouling laminate for use around water comprising: a substrate for use around water; and an anti-fouling resin layer disposed on the substrate, wherein the anti-fouling resin layer is a cured product of an active energy ray curable resin composition possesses all of the above mentioned properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 1 and 14, which recite that “the anti-fouling resin layer is a cured product of an active energy ray curable resin composition”, In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ishihara et al. (JP 2013-023547 A).
With regard to the limitations of claims 1-9 and 11-14, Ishihara’547 discloses an "anti-fouling laminate for use around water," a "product for use around water," and an "active energy ray curable resin composition for use around water".
Ishihara discloses a photocurable resin composition including (A) a dimethyl silicone (meth)acrylate oligomer ("hydrophobic monomer having a hydrophobic molecular structure") obtained using at least (a) silicone polyol represented by General Formula (1) and (b) a (meth)acrylate monomer having a functional group reactive with a hydroxyl group at a terminal thereof, (B) a photopolymerizable oligomer and or (C) a photopolymerizable monomer, both of which can be copolymerized with the (A) dimethyl silicone (meth)acrylate oligomer, and (D) a fluorine-containing compound ("hydrophobic monomer having a hydrophobic molecular structure"), and a member or functional panel for use around water including a coating layer obtained by curing the photocurable resin composition, and a base layer. 
2 to 30 mJ/m2 in view of securing sufficient excellent slidability (claims, paragraphs [0001], [0024], [0041] to [0043], [0046], [0050], [0055], [0059], [0074] to [0076], [0079], Examples, etc.).

With regard to the limitations of claims 4 and 14, Ishihara’547 does not disclose that the active energy ray curable resin composition includes a hydrophobic monomer having a hydrophobic molecular structure in an amount of from 0.01% by mass to 5.0% by mass relative to a total amount of monomers in the active energy ray curable resin composition.
It is noted that the amounts of urethane (meth)acrylate and a hydrophobic monomer having a hydrophobic molecular structure are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
2 or less, the anti-fouling resin layer has Martens hardness of 200 N/mm2 or more, and a coefficient of dynamic friction of 0.40 or less..
However, in view of substantially identical between Ishihara’547 and instant claims, it is the Examiner’s position that Ishihara’547’s anti-fouling laminate for use around water comprising: a substrate for use around water; and an anti-fouling resin layer disposed on the substrate, wherein the anti-fouling resin layer is a cured product of an active energy ray curable resin composition possesses all of the above mentioned  properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 1 and 14, which recite that “the anti-fouling resin layer is a cured product of an active energy ray curable resin composition”, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Funabiki et al. (JP 2016-068483 A).
With regard to the limitations of claims 1-9 and 11-14, Funabiki discloses an "anti-fouling laminate for use around water," a "product for use around water," and an "active energy ray curable resin composition for use around water".
Funabiki discloses a decorative sheet including a surface protective layer ("anti-fouling resin layer") disposed on one surface of a base sheet where the surface protective layer is a cured product of an ionizing radiation curable resin composition, the ionizing radiation curable resin composition includes a polyfunctional (meth)acrylate oligomer, a polyfunctionnal (meth)acrylate monomer, an antistatic agent, and a liquid repellent, and an extension rate of the cured product of the ionizing radiation curable resin composition measured by a specific measuring method is 38% to 83%. 
Funabiki further discloses the following. The polyfunctional (meth)acrylate oligomer is a urethane acrylate oligomer having 2 to 4 functional groups. The decorative sheet is used as a decorative material for use as a building materials, such as wall paper, flooring materials, kitchen units ("for use around water").
An amount of the polyfunctional (meth)acrylate monomer relative to a total amount of the polyfunctional (meth)acrylate oligomer and the polyfunctional (meth)acrylate monomer is preferably 10% by mass to 50% by mass, more preferably 15% by mass to 38% by mass, and even more preferably 25% by mass to 33% by mass. The liquid repellent is preferably a silicone-based liquid repellent or a fluorine-based liquid repellent. The silicone-based liquid repellent is preferably reactive silicone modified with acryl etc. ("hydrophobic monomer having a hydrophobic molecular 
Funabiki does not clearly disclose a water sliding angle of the surface protective layer and surface energy thereof. However, it is assumed from the composition or characteristics (antifouling properties; marker ink erasing ability) of the ionizing radiation curable resin composition constituting the surface protective layer that the water sliding angle and surface energy of the surface protective layer are substantially within the specific ranges of the invention of the subject application (claims, paragraphs [0002], [0028], [0030], [0032], [0040] to [0042], [0056], [0072], Examples, Table 1, [0091], etc.).
With regard to the limitations of claims 1 and 11, Funabiki does not disclose that the active energy ray curable resin composition includes urethane (meth)acrylate in an amount of from 55% by mass through 80% by mass relative to a total amount of monomers in the active energy ray curable resin composition.
With regard to the limitations of claims 4 and 14, Funabiki does not disclose that the active energy ray curable resin composition includes a hydrophobic monomer having a hydrophobic molecular structure in an amount of from 0.01% by mass to 5.0% by mass relative to a total amount of monomers in the active energy ray curable resin composition.
It is noted that the amounts of urethane (meth)acrylate and a hydrophobic monomer having a hydrophobic molecular structure are result effective variables, and In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 1, 6-7, and 11, Funabiki does not disclose that the anti-fouling resin layer has a water sliding angle of less than 40°, the anti-fouling resin layer has surface energy of 25 mJ/m2 or less, the anti-fouling resin layer has Martens hardness of 200 N/mm2 or more, and a coefficient of dynamic friction of 0.40 or less..
However, in view of substantially identical between Funabiki and instant claims, it is the Examiner’s position that Funabiki’s anti-fouling laminate for use around water comprising: a substrate for use around water; and an anti-fouling resin layer disposed on the substrate, wherein the anti-fouling resin layer is a cured product of an active energy ray curable resin composition possesses all of the above mentioned properties. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 1 and 14, which recite that “the anti-fouling resin layer is a cured product of an active energy ray curable resin composition”, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762